El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
Los demandantes como sucesores de Villar, Sánchez & Co. entablaron acción para recobrar un balance de $546.93 que se alegaba estar adeudado sobre un pagaré por $643.10 después de abonar un pago que se admitía haber sido hecho por la suma de $96.17.
Los demandados apelaron contra una sentencia contraria a ellos y especifican como, errores cometidos por la corte inferior los siguientes:
“Primero: Estimar que la demanda contiene hechos suficientes determinantes de la acción de cobro de dinero que en la misma se1 ejercita.
“Segundo: Estimar probado que la demandante es la sucesora legal de ‘Villar Sánchez y Compañía.’
“Tercero: No estimar extinguida por novación la obligación cuyo cobro se ejercita.”
El caso fué llamado para juicio en la corte de distrito en marzo 3, 1925, y no habiendo comparecido los demanda-dos, los demandantes presentaron su prueba y obtuvieron sentencia de acuerdo con la súplica de la demanda.
En marzo 30, a petición de los demandados, la corte de distrito dejó sin efecto la sentencia últimamente mencionada *579con el fin de que los demandados tuvieran oportunidad de presentar su prueba.
Otra sentencia dictada en septiembre 16, 1925, expresa que en enero 5, 1925, se desestimó como frívola una excep-ción previa y se dió a los demandados una oportunidad para contestar bajo juramento.
La contestación radicada' en enero 14, 1925, admite, en-tre otras cosas, la expedición del pagaré, niega por falta de información ciertas alegaciones de poca importancia y le-vanta como una defensa especial la siguiente materia nueva:
“2. Que antes del vencimiento de dicha obligación, o sea el 5 de abril de 1922, los aquí demandados se declararon en quiebra volun-taria ante la Corte de Distrito de los Estados Unidos para Puerto Rico. ■ ■
“3. Que en la cédula correspondiente a la expresada quiebra de los entonces quebrados y ahora demandados, aparece la aquí deman-dante como acreedora por la suma de $643.10 que es el importe de la obligación relacionada en este caso y cuyo cumplimiento se ejer-cita.
“4. Que una oferta de 15%-para ser pagada 30 días después de aceptada y confirmada, y 10% dentro de un año a partir de la fe-cha de su aceptación y confirmación fué propuesta por los enton-ces quebrados y ahora demandados.
“5. Que dicha oferta fué aceptada por mayoría de los acreedo-ra, tanto'en número como en cuantía y la expresada proposición fué debidamente' aprobada por la Corte de los Estados Unidos para Puerto Rico, el día 23 de diciembre de 1924.
“6. Que para pagar ese 15% y 10% antes mencionado, los aquí demandados, bajo el nombre de Cintrón López & Co., suscribieron y entregaron a la demandante, los pagarés que a la letra copiados, dicen así:
“ ‘Al 15 de Enero de 1923. — Por $105.14. — Nosotros Cintrón López & Co., pagaremos a Villar Sánchez & "Co. el día 15 de Enero de 1923, $105.14, siendo dicha cantidad el 15% de su crédito en la quiebra de Cintrón, López & Co. Cidra, P. R., Noviembre 14 de 1922. — (Firmado) Cintrón López & Co., Por Justo L. López.’
“ ‘Al 15 de Enero de 1924. — Por $70.09. — Nosotros Cintrón Ló-pez & Co. pagaremos a Villar Sánchez & Co. el día 15 de enero de 1924, $70.09, siendo dicha cantidad el 15%'de su crédito en la quie--*580bra de Cintrón López & Cía. Cidra, P. IL, Noviembre 14, 1922.— (Firmado) Cintrón López & Co., por Justo L. López.’
“7. Que a cuenta del pagaré de $105.14 anteriormente trans-crito, el aquí demandado Francisco Cintrón con fecha 19 de no-viembre de 1923, pagó a la mercantil demandante la suma de $96.47, y por los cuales recibieron el correspondiente recibo.
“8. Que de acuerdo con la Ley de quiebra, la aceptación y con-firmación de la expresada oferta de composición, obliga a su fecha, a todos los entonces acreedores, de los aquí demandados y antes quebrados. ’ ’
La teoría de la primera proposición sometida por los apelantes bajo la autoridad de Schlüter & Co. v. González, 34 D.P.R. 303, es que la demanda no alega la entrega del pagaré a los causantes de los demandantes. La prueba oral de los demandantes tendió a demostrar la entrega del pagaré por ellos a su abogado antes de la fecha del juicio. A falta de indicación alguna en los autos en cuanto a la naturaleza de la excepción previa desestimada como frívola por la corte inferior, la omisión que aquí se objeta puede s.er considerada como que fué suplida por la prueba.
La primera alegación de la demanda incluía la manifestación de que los demandantes eran los sucesores de Villar, Sánchez & Co. y habían tomado a su cargo todo el activo y pasivo de dicha firma. El primer párrafo de la contestación negó dicha alegación por falta de información en este respecto. Pero las partes afirmativas de la contestación, según se demuestra por la cita que arriba hemos hecho, admitieron que los demandantes habían sido incluidos por los demandados en su quiebra en la lista de acreedores por la cantidad mencionada en el pagaré descrito en la demanda enmendada.
Los nuevos pagarés descritos en la contestación se dicen que fueron entregados a los demandantes. Los deman-dados alegan haber hecho a los demandantes el pago de $96.47. El recibo a que se hace referencia y más tarde presentado como ñor los demandados lleva la firma de la sociedad dorua adame. .'ajo las circunstancias la omi-*581sión de los demandantes de probar qne ellos eran en reali-dad los sucesores de Villar, Sánchez & Co. es una en la cual no puede insistirse con éxito como fundamento de revoca-ción.
De la prueba aducida en el juicio aparece que la oferta de composición, que incluía los pagarés, presentada en esa época y descrita en la contestación, fué becba por Cintrón, López & Co., que la orden de confirmación fué pedida por dicha firma y que la orden misma tal como fué hecha no incluía a los socios individualmente. Descansando en estos y otros detalles más o menos inconsistentes con las alegaciones de la contestación, los apelados insisten en que los socios individuales nunca fueron exonerados de responsabilidad par su obligación original. A este respecto se nos hace referencia a las siguientes autoridades:
In re Bertenshaw, 19 Amer. B. R. 577; Everybody’s Market, 21 Amer. B. R. 925; Junck & Baltazard, 22 Amer. B. R. 298; 1 Amer. B. R. (New Series) 711; Colliers, 13 Ed. 437; 2 Amer. B. R. (New Series) 619; Curlee Clothing Co. v. Hamm, Colliers 13 Ed. 250; Deiv Breitbart and Sam Arbertel, 1 Amer. B. R. (New Series) 712; Colliers 13 Ed. 437.
No es necesario que discutamos los méritos de esta con-tención ni los de la teoría de novación. El argumento por parte de los apelantes asume que la mera aceptación por los demandantes de los nuevos pagarés expedidos por la sociedad quebrada bajo las circunstancias que rodearon la entrega de los mismos en el presente caso, y del pago par-cial subsiguientemente hecho sobre uno de dichos pagarés, equivale a un acuerdo y satisfacción.
Sin tratar por ahora de establecer concluyentemente la falta de solidez de la premisa envuelta, podemos hacer re-ferencia a los casos de In re Carson & Co., 148 Fed. 63, e In re Kinnane Co., 221 Fed. 762, como punto de partida para una investigación en este sentido.
A falta de una demostración satisfactoria de que la ac-*582titud y actuación de los demandantes en este caso equivalía a algo más que una tentativa o aceptación de los nuevos pa-garés pendiente su vencimiento y dependiendo de su pago entonces, nos vemos obligados a sostener que no bubo ni la substitución expresa ni la manifiesta incompatibilidad nece-saria para constituir la novación bajo las disposiciones de nuestro Código Civil.

La sentencia apelada debe ser confirmada.